       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 1 of 28



 1   NICHOLAS & TOMASEVIC, LLP
        Craig M. Nicholas (SBN 178444)
 2      Alex Tomasevic (SBN 245598)
        Shaun Markley (SBN 291785)
 3   225 Broadway, 19th Floor
     San Diego, California 92101
 4   Tel: (619) 325-0492
     Fax: (619) 325-0496
 5   Email: cnicholas@nicholaslaw.org
     Email: atomasevic@nicholaslaw.org
 6   Email: smarkley@nicholaslaw.org
 7   Attorneys for Plaintiffs
 8                        UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10 JOSE MACIEL, and individual, and       Case No.
   MACIEL DISTRIBUTION, Inc., a
11 California Corporation, on behalf of   CLASS AND COLLECTIVE
   themselves and others similarly-       ACTION COMPLAINT FOR:
12 situated,
                                          (1)   FAILURE TO PAY
13                      Plaintiffs,             OVERTIME UNDER THE
             vs.                                FAIR LABOR STANDARDS
14                                              ACT (FLSA);
   FLOWERS FOODS, INC., a Georgia
15 corporation; FLOWERS BAKERIES,         (2)   PUBLIC INJUNCTIVE
   LLC, a Georgia limited liability             RELIEF AND RESTITUTION
16 company, FLOWERS FINANCE,                    UNDER CALIFORNIA’S UCL;
   LLC, a Delaware limited liability
17 company                                (3)   USURY; AND
18                                        (4)   VIOLATION OF
                        Defendants.             CALIFORNIA’S UCL BASED
19                                              ON USURY.
20                                        DEMAND FOR JURY TRIAL
21

22

23

24

25

26
27

28

                            CLASS AND COLLECTIVE COMPLAINT
         Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 2 of 28



 1                                  I.         INTRODUCTION
 2          1.    Flowers Foods, Inc., itself and through its affiliates, deploys an
 3   elaborate fraud to cheat its employees, its competition, and the state and federal
 4   governments.      Flowers1 does so, primarily, by willfully and systematically
 5   misclassifying its hundreds of delivery drivers as “Independent Contractors.”
 6   (Sometimes referred to as “Delivery Employees.”) In doing so, Flowers denies these
 7   Delivery Employees, including Plaintiff Jose Maciel, access to critical benefits and
 8   protections they are entitled to by law, such as minimum wage, overtime
 9   compensation, indemnification for business expenses, family and medical leave,
10   unemployment      insurance,        and    safe   workplaces.    Through     its   willful
11   misclassification, Flowers also robs the federal and state governments of tax
12   revenues and generates losses to state unemployment insurance and workers’
13   compensation funds and gets an undue advantage over its law-abiding competition.2
14          2.    Flowers sells billions of dollars of baked goods to retailers throughout
15   the United States. To help sustain its profits, Flowers has concocted a model where
16   it advertises “independent contractor” distributor opportunities. As part of the
17   model, Flowers makes Delivery Employees purchase a specific sales territory in
18   which the Delivery Employee is supposedly going to purchase, take title to, re-sell,
19   and distribute Flowers’ bakery products to customers prearranged by Flowers. The
20   Delivery Employees often pay in excess of $100,000 for the right to the
21   “independent business opportunity” outlined in Flowers’ advertisements and its
22   uniform Distributor Agreement (“DA”). Flowers even offers to finance the loans for
23   these routes itself, or through subsidiaries, at illegal (usurious) rates – increasing the
24   money it unjustly reaps from these workers.
25
     1
      As used here, “Flowers” refers to all Flowers Foods, Inc., Flowers Bakeries, LLC,
26   and Flowers Finance, LLC —who carry out the acts described herein jointly.
27
     2
      See U.S. Dept. of Labor, Wage and Hour Division, “Misclassification of
   Employees          as        Independent        Contractors,”      available      at
28 https://www.dol.gov/whd/workers/Misclassification/     (describing the repercussions
   of misclassification) (last accessed April 14, 2020).
                                            1
                             CLASS AND COLLECTIVE COMPLAINT
        Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 3 of 28



 1         3.     In short, Flowers sells the notion that these “independent contractors”
 2   will run and control their own sales-based business for their own profit and gain.
 3   But Flowers never actually operates its business under these terms, despite Delivery
 4   Employees’ heavy investment and reliance on the promises Flowers makes.
 5         4.     In reality, the distributor role is far from “independent.” For example,
 6   for most product sales, Flowers itself contracts directly with its own large retailer
 7   customers (like Wal-Mart and Costco) and maintains title over the baking products
 8   until the retailers take possession. But in no case do Delivery Employees ever
 9   actually receive title to products that go into Flowers’ retail locations. Instead,
10   Delivery Employees merely deliver the product and stock Flowers’ customers’
11   shelves for a non-negotiable commission that Flowers unilaterally establishes.
12         5.     Flowers also dictates the set route or territory that the Delivery
13   Employees sell within. Flowers maintains control over that territory or route with
14   respect to things like which Flowers’ products will be available, price, shelf space,
15   displays, and promotions. Flowers also unilaterally dictates when unsold bakery
16   products must be reclaimed from retail locations (a.k.a. “stales” or stale product) as
17   dictated by its retail customers and passed down to Delivery Employees. Curiously,
18   even though Flowers purports to pass “title” to the bakery products to the
19   “independent distributors,” Flowers mandates that stale products must be returned
20   to Flowers’ warehouse and not used for any other purpose by the Delivery
21   Employees, even where they are forced to pay market price for them.
22         6.     Flowers also dictates which products and brands of goods will be sold
23   within each territory. Notably, if Flowers elects to change which retailers it serves
24   or which brands it will carry, the Delivery Employee does not receive a
25   corresponding change in the valuation of the route that he was forced to buy. This is
26   true even where Flowers drastically devalues the Delivery Employee’s route because
27   Flowers unilaterally chose to discontinue a certain brand or stop selling to a
28   particular retailer within that route.
                                            2
                             CLASS AND COLLECTIVE COMPLAINT
        Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 4 of 28



 1         7.      Flowers also hires management and sales employees at each of its local
 2   warehouses to carry out sales and to directly supervise and instruct the so-called
 3   “independent distributors” in performance of their distribution and merchandizing
 4   responsibilities within their routes.
 5         8.      Flowers also controls the Delivery Employees’ appearance as well as
 6   the appearance of their vehicle. For example, Flowers can make Delivery Employees
 7   paint their vehicles to Flowers’ specifications or remove advertising that the
 8   Delivery Employee has chosen for his/her vehicle.
 9         9.      Delivery Employees must also abide by “Good Industry Practices” as
10   defined unilaterally by Flowers. Failure to abide by any of these requirements risks
11   termination by Flowers and often results in “breach notices” by Flowers where it
12   insists on specific performance obligations with the threat of fines or termination.
13         10.     As such, rather than operating the sales-oriented independent business
14   promised to them, Delivery Employees primarily carry out a vital portion of
15   Flowers’ direct-store-delivery (“DSD”) business operations—delivering and
16   merchandizing bakery products to Flowers retail customers for a set commission.
17         11.     The discrepancy between the business model set forth in Flowers’ DA
18   and the one actually put in place by Flowers is not accidental. Flowers sees its DSD
19   model, and specifically the use of “independent distributors,” as a significant
20   competitive advantage. It wants, and legally it needs, the appearance of separate,
21   independent businesses to avoid having to treat “independent” distributors as
22   employees. Yet, at the same time Flowers must be able to ensure delivery to its blue-
23   chip retail customers and control the timely and effective distribution of its products
24   pursuant to the terms of its contracts with those retailers. Attempting to walk this
25   invisible line or to simply capture the best of both worlds, Flowers presents the
26   illusion of independence in its DA and related advertisements with no intention of
27   actually operating its business as necessitated by its retail customers and its personal
28   preference.
                                           3
                            CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 5 of 28



 1         12.    Plaintiff Jose Maciel is a current Delivery Employee who entered into
 2   the DA with Flowers. Plaintiff brings this action on behalf of himself and other
 3   similarly situated Delivery Employees. This action is brought as a “collective” action
 4   under the Federal Labor Standards Act (“FLSA”) as well as a Federal Rules of Civil
 5   Procedure, Rule 23 class action based on the California Constitution’s prohibitions
 6   on usury. Mr. Maciel seeks recovery for fraud, lost wages (including overtime),
 7   unfair competition, as well as an injunction putting an end to Flowers’ bait-and-
 8   switch “independent distributor” business model. He also seeks reimbursement for
 9   business expenses and illegal deductions.
10                         II.    JURISDICTION AND VENUE
11         13.    This Court has subject matter jurisdiction over Plaintiffs’ federal law
12   FLSA claims pursuant to Title 28 of the United States Code, Sections 1331 and
13   1343(a)(4), because these claims seek redress for violations of Plaintiffs’ federal
14   civil and statutory rights. The value of these claims readily exceeds the jurisdictional
15   minimum. Subject matter jurisdiction also exists pursuant to the Class Action
16   Fairness Act, i.e. per 28 U.S.C. Section 1332(d), because there is at least minimal
17   diversity among the parties, the class or classes described below consist of at least
18   100 members, and the amount in controversy exceeds $5,000,000.
19         14.    Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(b)
20   because a substantial part of the events or omissions giving rise to Plaintiffs’ claims
21   occurred within this District’s jurisdiction.
22                                  III.   THE PARTIES
23         15.    Plaintiff Jose Maciel is, and at all times mentioned was, an individual
24   residing in San Mateo County, California. He is employed by and works for
25   Defendants, and each of them, as a distributor in the State of California. He has
26   been working for Defendants since at least 2013.
27         16.    Co-Plaintiff Maciel Distribution, Inc. is a California Corporation with
28   a San Mateo County, CA address. Flowers forced Plaintiff Jose Maciel to create and
                                           4
                            CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 6 of 28



 1   incorporate Maciel Distribution, Inc. to be another party to Defendants’ take-it-or-
 2   leave it financing contract which, as described further below, created another cash-
 3   grab for Flowers in the form of a loan to Plaintiffs and their fellow class members at
 4   usurious rates. In other words, to further create the appearance (only) of arms-length
 5   bargaining and “independence” on the part of Delivery Employees, Flowers Inc.,
 6   Flowers Bakeries, and FloFin made the Delivery Employees incorporate or form
 7   legal entities to serve as additional parties to the finance contracts. Co-Plaintiff
 8   Maciel Distribution, Inc. is the corporation that Flowers made Jose Maciel form to
 9   be a party to the financing contract that facilitated the sale, by Flowers, of the
10   delivery route to Jose Maciel.
11         17.    Defendant Flowers Foods, Inc. (“Flowers Foods”), is a publicly traded
12   Georgia corporation with its principal place of business in Thomasville, Georgia
13   (NYSE:FLO). It is a leading manufacturer and seller of bakery goods in the United
14   States with gross profits of over $1.9 billion in 2017 (and of over $581 Million in
15   the first quarter alone of 2018). It does business in this County by establishing
16   subsidiaries with the intent of carrying out operations in this region. This entity
17   establishes layers of national and regional affiliates or subsidiaries to carry out its
18   sham “independent distributor” business model that in fact just secures workers to
19   carry out the delivery and merchandizing of Flowers’ customers’ retail locations.
20   Flowers Foods ultimately takes responsibility for and recognizes all revenue
21   generated from its sale of bakery goods through its local subsidiaries and its Delivery
22   Employees. It also guarantees and assumes responsibility for the performance of its
23   subsidiaries that execute the DA with Delivery Employees (sometimes called “local
24   subsidiaries”) throughout California. Specifically, “Flowers Foods, Inc. will
25   absolutely and unconditionally guarantee the performance by [its local subsidiary]
26   of [the subsidiary’s] obligations under the Distributor Agreement.” As a result,
27   Flowers Foods, along with Flowers Bakeries, LLC, are ultimately, and jointly,
28   responsible for these claims.
                                           5
                            CLASS AND COLLECTIVE COMPLAINT
         Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 7 of 28



 1          18.   Flowers Bakeries, LLC, is a Georgia limited liability corporation with
 2   its principle place of business in Thomasville, Georgia. This entity is the Flowers
 3   Foods affiliate or subsidiary that is charged with sales related activities. It negotiates
 4   with retailers on things such as price, shelf space, and service requirements that are
 5   then carried out by the Delivery Employees at Flowers’ direction. Results of these
 6   high-level deals make their way down through the local subsidiaries to the Delivery
 7   Employees.
 8          19.   One step further down the Flowers’ chain is the local DSD subsidiaries
 9   such as non-parties Flowers Baking Co. of California, LLC and Flowers Baking Co.
10   of Modesto, LLC.3 These entities’ only member is Flowers Bakeries, LLC (who in
11   turn is entirely owned by Flowers Foods). These local subsidiaries are set up to help
12   execute the policies and instructions passed down from the higher up Flowers
13   entities (the Defendants). Each local subsidiary has a president, a vice president of
14   sales, and a director of distributor relations, along with several directors of
15   sales/sales managers. These employees execute sales and pricing agreements as well
16   as visit the actual brick-and-mortar locations that Flowers has contracted to service
17   to keep up customer relationships and ensure the Delivery Employees are meeting
18   their needs as specified in the Flowers Foods negotiated contracts (that Delivery
19   Employees ultimately are tasked with carrying out). They also act as a go-between
20   for Delivery Employees and the other Flowers entities.
21           20. Flowers Finance, LLC (“FloFin”) is a Delaware limited liability
22   company whose only member is Flowers Foods, Inc. FloFin finances the routes
23   purchased by many California Flowers Delivery Employees like Plaintiff. FloFin
24

25
     3
26   On information and belief, Flowers Foods initially established a California-wide
   local subsidiary called Flowers Baking Co. of California which later split and
27 transferred its Northern California operations to Flowers Baking Co. of Modesto and
   its Southern California operations to Flowers Baking Co. of Henderson around
28 February 2014. With the transfers, Flowers assigned some responsibility for
   management of its Distributor Agreements to these new entities.
                                            6
                             CLASS AND COLLECTIVE COMPLAINT
        Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 8 of 28



 1   impermissibly charges interest at a rate exceeding 12 percent in violation of
 2   California’s Constitution and UCL.
 3          21. All of these entities, including Defendants, are part of the Flowers
 4   enterprise that jointly and collectively manufacture, advertise, sell, and distribute
 5   bakery products throughout California and the United States. They operate jointly in
 6   carrying out the common fraud and misclassification against their Delivery
 7   Employees and the state of California.
 8                           IV.    GENERAL ALLEGATIONS
 9         A.      Overview of Flowers’ Business
10         22.     Flowers is a leading national packaged bakery foods company. It bakes,
11   sells, and distributes breads, buns, rolls, snack cakes, and tortillas, among other items
12   throughout the country under well-known brand names like “Wonder Bread,”
13   “Sunbeam,” “Tasty Cake,” “Nature’s Own,” and “Dave’s Killer Bread.” It has two
14   business segments—a direct-store-delivery segment (“DSD Segment”) and a
15   warehouse delivery segment. The DSD Segment is at issue here. It produces a wide
16   variety of fresh bakery foods that are sold through a DSD route delivery system to
17   Flowers’ retail and foodservice customers in California and other locations.
18         23.     Within the DSD segment, Flowers establishes a web of affiliates or
19   wholly-owned subsidiary companies to enter into agreements with the “Delivery
20   Employees,” such as Plaintiff, who are charged with delivering the bakery products
21   from the warehouse to the retail locations and keeping the shelves stocked.
22   According to Flowers’ website, it “sells its products through a network of
23   independent distributors [i.e., Delivery Employees] to retail and foodservice
24   customers.”      (https://www.flowersfoods.com/investors/flo-overview/at-a-glance
25   [emphasis added].)      These Delivery Employees are, thus, integral to Flowers’
26   normal business operations—and they are selling for Flowers, not themselves.
27

28
                                           7
                            CLASS AND COLLECTIVE COMPLAINT
        Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 9 of 28



 1          B.     How Flowers Sells Its So-Called “Independent Distributor
                   Opportunity” to Delivery Employees.
 2

 3          24.    Flowers classifies Delivery Employees as “independent contractors”
 4   and advertises routes as independent business opportunities for Delivery Employees
 5   where the Delivery Employees supposedly buy product from Flowers and re-sell it
 6   for a profit. Specifically, in disclosure documents, Flowers represents that the
 7   independent contractor Delivery Employee will “pay [Flowers] for the bakery
 8   products [distributor] purchase[s] for resale to [distributor’s] outlets.” It reiterates
 9   that Flowers “will sell [bakery products] to [distributor] at terms and prices
10   established by [Flowers], and [Flowers] will derive income from these sales. Upon
11   delivery, these products will belong to [the distributor].”
12          25.    Flowers makes the same representations in the form DA presented to
13   every Delivery Employee. Flowers states that, under its system, it seeks to divide its
14   bakery goods market into territories operated by “independent contractor
15   distributors.” Flowers claims to grant the right both to sell and distribute authorized
16   Flowers products within the territory. Under this model, as described in the DA, the
17   Delivery Employee will purchase from Flowers, take ownership of the product, and
18   then resell the products to retail outlets within their territories at a profit.
19          26.    By claiming that the Delivery Employee is “purchasing” the products
20   from Flowers, Flowers feels it can pass certain business risks to the Delivery
21   Employee. So Flowers makes the Delivery Employees, like Jose Maciel, assume the
22   risk of loss for non-payment by Flowers’ retail customers, loss resulting from
23   missing or otherwise unaccounted for inventory, and loss resulting from excess stale
24   products.
25          27.    In short, and in no uncertain terms, the disclosure documents and the
26   DA claim that: (1) Flowers sells bakery products to Delivery Employee; (2) Delivery
27   Employee takes title; and (3) Delivery Employee re-sells to retailers at a profit. In
28   the scenario described by Flowers, Flowers makes a profit by selling to the
                                            8
                             CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 10 of 28



 1   distributor and passing off title at that time. The Delivery Employee then executes
 2   its own independent sale to the retailer. Furthermore, Flowers describes itself, in the
 3   DA, as merely the agent of the Delivery Employee in reaching agreements for
 4   purchases with retail chain accounts that the Delivery Employee then executes. In
 5   its description of this tripartite relationship, Flowers states that it will merely carry
 6   accounts receivable for these retail accounts and credit the retail sales price to
 7   Delivery Employees.
 8         28.    Flowers uses its described business model to both (1) justify the
 9   “independent” nature of Delivery Employees in an effort to support its
10   misclassification of them as independent contractors, and to (2) justify passing
11   business losses and risks to the Delivery Employees who supposedly “take title” to
12   the products.
13         C.     Flowers’ Actual Business Model
14         29.    Flowers’ representations in its disclosure documents and in its DA are
15   false as evidenced by its own statements and accounting policies. To summarize,
16   Flowers represents to Delivery Employees that they own the product and control
17   their destinies. It does that to justify its misclassification of the Delivery Employees
18   as “independent contractors,” and to thus avoid the wages, employer-side taxes, and
19   other protections and burdens that would normally come with properly categorizing
20   these workers as “employees.” It also does this to justify passing certain risks and
21   losses to the Delivery Employees. But on the other hand, and as proven by its actions
22   as well as what Flowers tells accountants and the Securities and Exchange
23   Commission (“SEC”), Flowers is the one that controls the entire enterprise and
24   actually owns the product. Upon information and belief, this allows Flowers to
25   claim higher revenues and present a healthier business to potential customers and its
26   investors. In short, Flowers is having its cake and eating it too.
27         30.    More specifically, rather than selling to and vesting rights in the
28   distributors to make retail sales, Flowers itself negotiates, carries out, and receives
                                           9
                            CLASS AND COLLECTIVE COMPLAINT
         Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 11 of 28



 1   gross proceeds from the vast majority of bakery sales which are in turn merely
 2   delivered by its “distributors” who receive a commission based on Flowers’ sales.
 3   The reality of selling products to national retailers like Wal-Mart and Costco is that
 4   deals are negotiated on a national, or at least regional level and then simply carried
 5   out by the local subsidiaries that make up Flowers’ DSD Segment. Sales to these
 6   retailers accounts for over 75% of Flowers’ business in the increasingly corporate
 7   “big retail” market that exists in the United States and California.
 8          31.   Flowers’ own website and SEC filings confirm that the distributors
 9   merely have “the right to distribute,” and that sales are actually made and controlled
10   by Flowers (i.e., Flowers sells products “through” distributors). It is Flowers who
11   enters contracts for retail purchase and negotiates all relevant retail terms like
12   pricing. Individual distributors do not, for example, have a contract with the local
13   Wal-Mart within their territory and have no control over the price Wal-Mart agrees
14   to pay Flowers for products that distributors put on Wal-Mart’s shelves. Price,
15   product selection, and even product placement within these retail locations are all
16   controlled by Flowers well above the Delivery Employees’ level of operation.
17          32.   Under Flowers’ actual business model, Delivery Employees do not, in-
18   fact, take title and then resell the products. Instead, Flowers executes sales with retail
19   locations and “distributors receive a percentage of the wholesale price of product
20   sold to retailers and other customers.” In doing so, and as a matter of accounting,
21   Flowers then actually recognizes the sale to the retail customer as revenue “at the
22   time of delivery when title and risk of loss pass to the [retail] customer.” See
23   Flowers’ SEC Form 10-K for fiscal year ended January 1, 2011 (“2011 SEC Filing”)
24   at p. F-7.4 Flowers does not recognize the revenue when it supposedly “sells” the
25   products to the Delivery Employees because no sale to these individuals actually
26   occurs. Indeed, in its SEC filings, Flowers explicitly admits that it bears risk of loss
27
     4
      https://otp.tools.investis.com/clients/us/flowers_foods/SEC/sec-
28   show.aspx?Type=html&FilingId=7747320&CIK=0001128928&Index=10000.
                                           10
                             CLASS AND COLLECTIVE COMPLAINT
         Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 12 of 28



 1   and owns title to the products until the retailer or end consumer (like Wal-Mart)
 2   actually takes possession. This directly contradicts the representations that Flowers
 3   makes to its “distributors,” including in the DA, where Flowers claims the Delivery
 4   Employees “buy” the product from Flowers and own it upon taking possession.5
 5            33.    Flowers’ recent quarterly SEC filings remove any doubt that the DA
 6   and its related disclosures are a sham. In its filings, Flowers explicitly admits that,
 7   for purposes of sales to its retail chain customers (the vast majority of Flowers
 8   products sold), Flowers is the principal, and the employee distributor is the “agent.”
 9   See, e.g., Flowers’ Form 10-Q for the quarterly period ended April 21, 2018 (“2018
10   SEC Filing”), at p. 9.6 This directly contradicts what Flowers told the employee
11   distributors, including Jose Maciel, in the franchise disclosure and the DA.
12            34.   In that recent filing, Flowers also admits again that revenue is
13   recognized based on the retail sales price (as opposed to the wholesale price it
14   supposedly “sells” products to the Delivery Employee for) only once product is
15   delivered to the end customer. Additionally, “[t]he company retains inventory risk,
16   establishes . . . pricing, and fulfills the contractual obligations for [retail] sales.” See
17   2018 SEC Filing at p. 9-10. Again, Flowers wants to save money on wages and
18   employment taxes by claiming that employees are “independent distributors,” but it
19   needs to maintain control over the enterprise, the products, and the distribution
20   networks to satisfy its other financial and accounting goals.7
21

22

23   5
     6
         A “sale” consists of passing of title from the seller to the buyer. See U.C.C. 2-106.
         https://otp.tools.investis.com/clients/us/flowers_foods/SEC/sec-
24         show.aspx?Type=html&FilingId=12761070&CIK=0001128928&Index=10000.
     7
25  Notably, prevailing accounting standards dictate that in order for Flowers to claim,
   as it repeatedly does, that it is the principal and the distributor is the “agent” in the
26 arrangement, Flowers must be the one that has control over the “right to a service to
   be performed by [the distributor], which gives [Flowers] the ability to direct [the
27 distributor] to provide the [distribution] service to [retail] customer. . . .” See
   Accounting Financial Standards Board (FASB), Topic 606. This, of course, is
28 directly at odds with Flowers’ characterization of the distributors as “independent
   contractors” that make their own sales and over whom they allegedly lack control.
                                            11
                              CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 13 of 28



 1         35.    Additional facts proving Flowers’ control over the relationship with its
 2   Delivery Employees (and thus the falsity of the “independent contractor”
 3   classification) are as follows:
 4                a.     Delivery Employees are forced to incorporate and retain a
 5   majority ownership in their corporation. I.e., they cannot choose their own business
 6   form. This forced corporation then enters into the DA with the Flowers Foods, Inc.
 7   subsidiary to show the appearance of a business-to-business relationship.
 8                b.     Despite the forced incorporation, the Delivery Employee himself
 9   or herself must personally guarantee the contract. The personal guarantee makes the
10   individual Delivery Employee liable for performance under and compliance with the
11   DA. This gives Flowers its desired individual employee.
12                c.     Flowers assigns each Delivery Employee a set route and set
13   brands of Flowers’ bakery products to sell within that route to Flowers’ retail
14   customers. Delivery Employees pay for the rights to the route. The price is usually
15   $100,000 or more, financed with FloFin at excessive interest rates. Moreover,
16   Flowers usually finances the purchase of the route at exorbitant interest rates.
17   Flowers then automatically deducts the principal and interest from the commissions
18   otherwise owed to the Delivery Employees.
19                d.     Flowers also controls: (i) which retailers will receive which
20   Flowers’ products within the territory; (ii) the price its retailers pay for products; and
21   (iii) which products and brands of goods will remain available to the retailers and,
22   in turn, to the Delivery Employees.
23                e.     Flowers maintains the right to change which retailers it and its
24   Delivery Employees serve and which brands will be sold to those retailers or
25   otherwise available within a Delivery Employee’s territory.
26                f.     When Flowers makes changes to the products offered and/or the
27   retailers it offers them to, it does not re-value the route the Delivery Employee
28   originally bargained for or otherwise re-evaluate the money the individual owes to
                                           12
                             CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 14 of 28



 1   Flowers for that route. This is true even where Flowers has drastically reduced the
 2   value of a given route by unilaterally choosing to discontinue a product or stop
 3   selling to a retailer in that territory.
 4                 g.     Flowers deploys a management structure within each local
 5   subsidiary including branch and/or sales managers who manage relationships with
 6   retail customers, carry out sales, and directly supervise and instruct the Delivery
 7   Employees in performance of their responsibilities. Again, the distributors are not
 8   “independent.” They have bosses at Flowers.
 9                 h.     Flowers also dictates when unsold bakery products must be
10   reclaimed from retail locations (a.k.a. “stales” or stale product). Flowers demands
11   that such products, despite supposedly being the “property” of the Delivery
12   Employee, be returned to a Flowers warehouse for Flowers’ further benefit or re-
13   sale, not the Delivery Employees. For example, if there is stale product within a
14   Delivery Employee’s territory above the threshold level unilaterally established by
15   Flowers, Flowers charges the Delivery Employee retail price for the products but
16   maintains possession of these products itself and, on information and belief, sells
17   these products to its thrift customers.
18                 i.     Delivery Employees must also agree to maintain a certain
19   physical appearance for both themselves and their vehicles. Flowers retains and
20   exercises the right to force Delivery Employees to paint their vehicles to Flowers’
21   specifications or remove advertising that the Delivery Employees have chosen for
22   their vehicle.
23                 j.     Delivery Employees must abide by “Good Industry Practices” as
24   defined by Flowers. Failure to abide by any of these requirements risks termination
25   by Flowers.
26                 k.     The DA has no end date and Delivery Employees often work for
27   Flowers for long periods of time. Per Flowers, these are “long-term financing
28   arrangements.”
                                            13
                              CLASS AND COLLECTIVE COMPLAINT
         Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 15 of 28



 1                l.     Flowers sets a calendar or schedule of days that Delivery
 2   Employees must work and what tasks are to be completed on those dates (i.e.,
 3   managing inventory vs. dropping new product). Flowers also requires that work be
 4   performed on the route each day of the week as its customers require and expect
 5   under their contracts with Flowers. Flowers describes its frequency of deliveries and
 6   shelf-stocking as “an increasingly important competitive factor” over its competition
 7   and it needs to control Delivery Employees to perform accordingly.
 8                m.     Finally, When Flowers cannot find a Delivery Employee to
 9   service a particular route or territory, it uses its own employees to perform the same
10   distribution and merchandizing work. Also, when Flowers is starting up in a new
11   area, it uses a temp agency (that classifies drivers as employees) to conduct this very
12   same work. In short, Flowers and other companies routinely treat individuals
13   performing the same work as Delivery Employees as employees and not independent
14   contractors. The choice to make Delivery Employees “independent contractors” is
15   simple cost avoidance. See, e.g., Flowers’ 2018 SEC Filings at p. 47 (“In the current
16   quarter, a larger portion of our sales were made through independent distributors
17   resulting in increased distributor distribution fees as a percent of sales and decreased
18   workforce-related costs as a percent of sales . . . [which, among other things] resulted
19   in a decline in workforce related costs.”); and see e.g. Flowers’ SEC Form 10-K for
20   fiscal year ended December 28, 2013 (“2014 SEC Filing”) at p. 39 (“The increase in
21   workforce-related costs was primarily attributable to the Lepage and Sara Lee
22   California acquisitions as they generally did not use independent distributors to
23   deliver product for the majority of 2013. We transitioned the Sara Lee California
24   and are transitioning the Lepage operations to the independent distributor model
25   which will, over time, decrease the workforce-related costs and increase the
26   distributor distribution fees.”)8
27   8
    https://otp.tools.investis.com/clients/us/flowers_foods/SEC/sec-
28 show.aspx?Type=html&FilingId=9795456&CIK=0001128928&Index=10000.
                                           14
                             CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 16 of 28



 1          D.       Flowers Does Not Reimburse for Ordinary Business Expenses, and
                     Also Charges Illegal Fees to its Employees.
 2

 3          36.      Flowers does not reimburse Delivery Employees for ordinary business
 4   expenses. These include payments Delivery Employees make in the ordinary course
 5   of their work for Flowers such as expenses relating to use of their personal cars and
 6   delivery trucks, business licenses, insurance, and tax.
 7          37.      Moreover, Flowers actually charges Delivery Employees, as it charged
 8   Jose Maciel, for the pleasure of delivering for Flowers. For instance, Flowers not
 9   only charges for the privilege of working for it to begin with, but also charges
10   recurring, non-negotiable fees as part of their operation. This includes, but is not
11   limited to a warehouse fee, an administrative fee, and a technology fee (for use of
12   Flowers required handheld computer equipment).
13          38.      Flowers also charges Delivery Employees for (excess) stale, lost,
14   stolen, or otherwise unaccounted retail inventory. As such, distributors illegally
15   serve as insurers of the Flowers’ merchandise. See, e.g., Quillian v. Lion Oil
16   Company, 96 Cal. App. 3d 156, 161 (1979); Kerr's Catering Service v. Department
17   of Indus. Relations, 57 Cal. 2d 319, 327 (1962) (“The employees, through this
18   device, are in effect made insurers of the employer's merchandise, and the
19   commissions earned by the employees which are subject to the deduction serve the
20   same purpose as an employee's ‘bond’ exacted by the employer to cover
21   shortages.”).
22          E.       Flowers, through FloFin, Charges Interest Exceeding California’s
23                   Usury Limits.

24
            39.      Flowers makes money from its hard-working Delivery Employees in

25
     many other ways. For instance, FloFin, a Flowers subsidiary, offers to “finance” the

26
     expensive routes that Flowers makes the Delivery Employees buy. For this it

27
     collects interest.

28
                                            15
                              CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 17 of 28



 1         40.    Specifically, many Delivery Employees including Plaintiffs, financed
 2   route purchases through Flowers and FloFin pursuant to a purported promissory
 3   note. Pursuant to the note, the Delivery Employee grant FloFin a security interest in
 4   the rights granted under the Distributor Agreement and promise to repay the note,
 5   with interest, over a term of years. In exchange, FloFin claims it will loan
 6   and “disburse” funds to the regional Flowers entity that was established to hold and
 7   sell the route. FloFin then tacks on 12.1677 percent as interest.
 8         41.    While the whole “loan” transaction is itself deceptive, the interest rate
 9   is, at a minimum, illegal. It exceeds California’s usury limit under Article XV, § 1
10   of the California Constitution (the higher of 10 percent, or 5 percent plus the
11   prevailing rate of the Federal Reserve Bank). FloFin is not exempt from California’s
12   Constitutional usury lending cap. As a result, Plaintiffs and the Usury Class have
13   incurred substantial injury and have been forced to pay usurious amounts of interest
14   that must be refunded on top of the other wages and damages recoverable through
15   these claims.
16         42.    Finally, there is no question that California’ usury limits apply to
17   Plaintiffs, their loan, and Jose Maciel’s work for Flowers because the loan contract
18   was made in California, paid from California, concerned a territory exclusively in
19   California for the sale of California goods to California customers and using
20   California workers. And the entity that actually collects or receives the loan
21   payments is a California entity.
22                    V.   COLLECTIVE ACTION ALLEGATIONS
23         43.    Plaintiff Jose Maciel brings the first Cause of Action below as a
24   collective action against Flowers under the FLSA on behalf of himself and all
25   similarly situated individuals. The proposed FLSA Collective Class (“FLSA Class”)
26   is defined as:
27                All persons who worked pursuant to a “Distributor
                  Agreement” or similar arrangement with Flowers Food,
28
                                          16
                            CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 18 of 28



 1                Inc., or one of its subsidiaries, in California that were
                  classified as “independent contractors.”
 2

 3   Discovery and investigation are continuing and Plaintiff reserves the right to modify
 4   this definition prior to conditional certification of the FLSA Collective Action.
 5         44.    To the extent tolling operates to toll claims by the FLSA Class against
 6   Defendants, the applicable statute of limitations and period for calculating damages
 7   should be adjusted accordingly.
 8         45.    Defendants are engaged in communication, business, and transmission
 9   throughout the United States and are, therefore, engaged in commerce within the
10   meaning of Title 29 of the United States Code Section 203(b).
11         46.    Jose Maciel has consented in writing to be a part of this action pursuant
12   to Title 29 of the United States Code Section 216(b).
13         47.    Mr. Maciel and members of the FLSA Class are similarly situated in
14   that they signed a DA or similar contract, have substantially similar job
15   requirements, receive similar or identical pay, and were required to work under the
16   same uniform conditions and systems.
17         48.    This action meets all prerequisites for the maintenance of a collective
18   action under the FLSA. Also, the persons who comprise the FLSA Class exceed
19   100 persons and are therefore so numerous that the joinder of all such persons is
20   impracticable and the disposition of their claims as a collective class will benefit the
21   parties and the Court.
22         49.     Nearly all factual, legal, statutory, declaratory, and injunctive relief
23   issues raised in this Complaint are common to the FLSA Class and will apply
24   uniformly to every member of the FLSA Class.
25         50.    The representative Plaintiff will fairly and adequately represent and
26   protect the interest of the FLSA Class and has retained attorneys who are competent
27   and experienced in similar litigation. There are no material conflicts between the
28   claims of the representative Plaintiff and the members of the FLSA Class that would
                                            17
                              CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 19 of 28



 1   make collective treatment inappropriate. Counsel for the FLSA Class will vigorously
 2   assert the claims of the entire FLSA Class. The individuals in the class are readily
 3   identifiable through Flowers’ records.
 4                VI.       FRCP RULE 23 CLASS ACTION ALLEGATIONS
 5          51.       Both Plaintiffs bring the third and fourth causes of action (related to
 6   usury) as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure,
 7   on behalf of the following class:
 8                    All persons or entities in California who received financing
                      at interest rates above 10 percent from Flowers Finance,
 9                    LLC, Flowers Foods, Inc., and/or its subsidiary(ies) for the
                      purchase of a Flowers’ route or territory (the “Usury
10                    Class”).
11          52.       Plaintiffs reserve the right to modify this definition prior to
12   certification.
13          53.       To the extent equitable tolling operates to toll claims these claims
14   against Defendants, the applicable statute of limitations or recovery period should
15   be adjusted accordingly.
16          54.       Members of Usury Class are so numerous that their individual joinder
17   is not practicable. On information and belief, there are in excess of 325 members of
18   the Usury Class.
19          55.       There are numerous questions of law and fact common to the Usury
20   Class which predominate over any individual issues. These include:
21                    (a)    Whether financing exceeded California’s usury limits;
22                    (b)    Whether FloFin’s business practices were such that punitive or
23                    exemplary damages are appropriate.
24                    (c)    What remedies may be had based on the violations of California
25                           usury law.
26          56.       Plaintiffs’ claims are typical of the other members of the Usury Class
27   because Flowers, through FloFin and potentially similar entities, enters into standard
28
                                              18
                                CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 20 of 28



 1   – nearly identical - “promissory notes” for the financing of routes or territories to
 2   Distributor Employees with impermissibly high interest rates.
 3         57.    Plaintiffs’ claims are typical of the other members of the Usury Class
 4   because their FloFin interest rate exceeded that permitted by the California
 5   Constitution and everyone in the Class was charged the same interest rate.
 6         58.    Plaintiffs will fairly and adequately represent and protect the interests
 7   of the Class, and have retained attorneys who are competent and experienced in class
 8   action litigation. There are no material conflicts between the claims of the
 9   representative Plaintiffs and the members of the Class that would make class
10   certification inappropriate. Counsel for the Class will vigorously assert the claims of
11   all Class members.
12         59.    Class treatment is superior to individualized treatment. Furthermore,
13   without class certification and determination of declaratory, injunctive, statutory,
14   and other legal questions within a class format, prosecution of separate actions by
15   individual members of the Class will create the risk of: inconsistent or varying
16   adjudications with respect to individual members and/or establishing incompatible
17   standards of conduct for the parties opposing the Class which would, as a practical
18   matter, be dispositive of interests of other members not party to the adjudication.
19   This would substantially impair or impede their ability to protect their interests.
20         60.    Additionally, Defendants have acted or refused to act on grounds
21   generally applicable to the Class making class-wide relief appropriate with respect
22   to the Class as a whole.
23                              VII. FIRST CAUSE OF ACTION
24                      Failure to Pay Overtime under the FLSA
     (By Plaintiff Jose Maciel on Behalf of Himself and the FLSA Collective Class
25                                  Against Flowers)
26         61.    Plaintiff Jose Maciel incorporates each and every allegation contained
27   above.
28
                                          19
                            CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 21 of 28



 1         62.     Plaintiff brings this cause of action on behalf of himself and the FLSA
 2   (collective) Class.
 3         63.     The FLSA (at Section 207(a)(1)) requires overtime pay at a rate not less
 4   than one and one-half times an employee’s regular rate for work over forty hours in
 5   a week.
 6         64.     Flowers’ Delivery Employees, including Plaintiff Jose Maciel,
 7   regularly worked (and continues to work) between 55 and 70 hours per week and 6
 8   to 7 days per week in accord with Flowers’ mandated schedule. Yet Flowers never
 9   paid Plaintiff or any member of the FLSA Class any of the overtime pay they had
10   earned.
11         65.     Flowers knows that these workers are improperly classified and that
12   they work well over 40 hours per week, but intentionally and willfully fails to
13   provide overtime premium pay.
14         66.     Plaintiff Jose Maciel and the FLSA Class are thus entitled to, and
15   hereby seek certification as a collective action, unpaid overtime for hours worked in
16   excess of forty in a week, plus interest, liquidated damages, penalties, costs and
17   attorney’s fees as provided by the FLSA.
18                             VIII. SECOND CAUSE OF ACTION
19             Public Injunctive Relief and Restitution under California’s UCL
               (By Plaintiff Jose Maciel on Behalf of Himself Against Flowers)
20

21         67.     Plaintiff Jose Maciel incorporates by reference each and every
22   allegation contained above.
23         68.     Flowers willfully and intentionally misclassified (and continues to
24   misclassify) Delivery Employees as “independent contractors,” harms competition
25   in the state, and robs California (and the federal government) of payroll,
26   employment, and related taxes. California’s Unfair Competition Law (“UCL”)
27   provides for public injunctive and restitutionary relief for just this type of situation.
28
                                           20
                             CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 22 of 28



 1         69.    Flowers’ conduct is deceptive.      Flowers willfully misclassifies its
 2   Delivery Employees as “independent contractors” knowing that the classification is
 3   false as a matter of law. Furthermore, Flowers’ representations made throughout its
 4   DA and related disclosures are false. Flowers claims and tells Delivery Employees
 5   that they will work as “independent distributors” who will operate an independent
 6   business and have the right to buy, take title to, and re-sell bakery products. These
 7   representations are untrue, deceptive, misleading, unfair, and illegal. On information
 8   and belief, Flowers continues to make these false representations and retain
 9   payments made by Delivery Employees under the DA contracts based on these false
10   representations.
11         70.    Flowers’ conduct is also unlawful under the UCL in that it violates
12   numerous provisions of the FLSA demanding proper classification of employees and
13   proper payment of wages, among other protections.
14         71.    Flowers’ conduct is also “unfair” under the UCL because it has a great
15   and deleterious effect on its victims and it has no legal justification. Flowers’
16   motives in conducting itself in this manner are driven purely by anticipated profits.
17   On information and belief, Flowers’ classification of Delivery Employees as
18   “independent contractors” is also unfair to its competitors in California who properly
19   classify the same and similar distribution workers as employees, incurring the
20   additional costs associated with that classification. Additionally, Flowers’ business
21   practices offend established public policies regarding the protection and proper
22   classification of workers and the practices are also immoral, unethical, oppressive,
23   unscrupulous, and substantially injurious to consumers.
24         72.    Plaintiff Jose Maciel, therefore, seeks an order enjoining Flowers from
25   continuing to conduct these business practices, including willfully violating the
26   FLSA and willfully misclassifying employees as “independent contractors,” and
27   continuing to make the untrue, deceptive, misleading, unfair, and illegal
28   representations associated with its “distributor” agreements.
                                          21
                            CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 23 of 28



 1           73.   If Flowers is not enjoined from engaging in the unlawful business
 2   practices described above, Plaintiff and the general public will be irreparably injured.
 3   The exact extent, nature, and amount of such injury is difficult to ascertain at this
 4   time.
 5           74.   Plaintiff has no plain, speedy, and adequate remedy at law.
 6           75.   The success of Plaintiff in this action will result in the enforcement of
 7   important rights affecting the public interest by conferring a significant benefit upon
 8   the general public.
 9           76.   Furthermore, private enforcement of these rights is necessary as no
10   public agency has pursued enforcement. There is a financial burden incurred in
11   pursuing this action, and it would be against the interests of justice to require the
12   payment of attorneys’ fees from any recovery in this action.
13           77.   Furthermore, Plaintiff has lost money or property, such as wages, as a
14   result of Flowers’ unfair competition.
15           78.   Plaintiff, therefore, seeks, in addition to a public injunction, restitution
16   of his lost wages, territory payments, and other fees Flowers charged him in
17   exchange for his “independent businesses” under the DA.
18           79.   Plaintiff also seeks an order declaring that Flowers’ practices described
19   in this Complaint and its DA violate the UCL, as well as public injunctive relief
20   prohibiting Flowers from engaging in the same or similar business practices in
21   California in the future.
22                           IX.    THIRD CAUSE OF ACTION
23                                          Usury
                       (By Both Plaintiffs on behalf of Themselves and
24                          the Usury Class against Defendants)
25
             80.   Plaintiffs incorporate each and every allegation above.
26
             81.   Plaintiffs bring this claim on behalf of themselves and the Usury Class.
27

28
                                           22
                             CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 24 of 28



 1         82.    As described in more detail above, Flowers sold (or facilitated the sale
 2   of) routes or territories to Delivery Employees.
 3         83.    To bolster the appearance of an “independent business” operating the
 4   routes or territories, and to make more money off of the Delivery Employees,
 5   Flowers decided to “sell” these territories to Delivery Employees. But Flowers
 6   quickly realized there were no lenders willing to carry the hundreds of millions in
 7   notes that would be necessary to fund Flowers’ national sale of routes, and that,
 8   therefore, they would have trouble finding people to work on or purchase the routes.
 9   Not wanting to miss an opportunity to get cheap labor, Flowers formed Flowers
10   Finance, LLC (“FloFin”), another affiliate or wholly owned subsidiary, to finance
11   the purchases of the routes. Over 85 percent of Delivery Employees nationally and
12   in California use FloFin for financing and this entity currently has over $200,000,000
13   in notes receivable reflected on Flowers Foods, Inc.’s financial statements.
14         84.    FloFin – an entity that claims to have disbursed over $200,000,000 on
15   behalf of Delivery Employees nationally – however, is merely a shell. It does not
16   have any assets or even bank account. Nor is it registered as a financial lender in
17   California. It has one employee – an administrative assistant in charge of keeping
18   track of a spreadsheet or digital accounting ledger.
19         85.    Nonetheless, FloFin enters into contracts with Delivery Employees in
20   California and other states promising to disburse the loan amount – usually around
21   95 percent of the route’s selling price – to the regional Flowers’ subsidiaries that are
22   “selling” the territories or routes.     To further create the look of arms-length
23   bargaining and “independence” on the part of the Delivery Employees, Flowers and
24   FloFin make the Delivery Employees incorporate or form legal entities to serve as
25   additional parties to the finance contracts. Co-Plaintiff Maciel Distribution, Inc. is
26   the corporation that Flowers made Jose Maciel form and be a party to the financing
27   contract for Jose Maciel’s delivery route.
28
                                          23
                            CLASS AND COLLECTIVE COMPLAINT
         Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 25 of 28



 1          86.   Flowers Foods, Inc. and Flowers Bakeries, LLC are the alter egos of
 2   Flowers Finance, LLC – an entity with no capitalization, no bank account, and no
 3   business purpose aside from allegedly “financing” the sale of Flowers’ territories,
 4   that could not meet a judgment rendered against it for usurious lending. FloFin also
 5   acts as the agent of Flowers in issuing the loans and associated interest rates.
 6          87.   For its lending services, FloFin, and in reality Flowers, charges interest
 7   to Delivery Employees and their entities such as Plaintiffs. The rate charged is
 8   12.1677 percent, including for Plaintiffs who are currently paying off their note with
 9   FloFin.
10          88.   California’s Constitution limits interest on loans to 10 percent.
11   Anything above that is illegal usury.       See Article XV, § 1 of the California
12   Constitution (the higher of 10 percent or 5 percent plus the prevailing rate of the
13   Federal Reserve Bank) and Cal. Civ. Code § 1916 et seq. as stated in Penziner v.
14   West American Finance Co., 10 Cal.2d 160, 74 P.2d 252 (Cal. 1937). Whereas many
15   registered financial institutions, like federally-chartered banks, are exempt from the
16   10 percent limit, FloFin is not exempt under any theory.9
17          89.   FloFin intentionally and willfully entered usurious lending contracts in
18   California. These usurious rates result in substantial injury to Plaintiffs and all
19   Delivery Employees forced to use Flowers’ financing (and/or the corporations that
20   Flowers forces them to create for the purposes of obtaining the financing from
21   FloFin).
22          90.   Plaintiffs and the Usury Class have been damaged in amounts to be
23   proven at trial. They are entitled to and seek to recoup excessive interest paid under
24   the FloFin notes, treble damages, and/or to rescind the interest component of their
25
     9
26  To register as a financial lender in California, an entity or individual must undergo
   background checks and prove certain levels of capitalization as a safeguard to the
27 public. By foregoing these requirements, and in fact not even having a bank account
   or any capital for whatsoever, all while making millions of dollars in loans in
28 California, Flowers and FloFin violated California law and public policy.
                                          24
                            CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 26 of 28



 1   notes entirely. Plaintiffs and the Usury Class also seek a declaratory judgment that
 2   the interest provisions of the FloFin notes are void and that Defendants were not
 3   entitled to and should have to reimburse all interest paid on the notes.
 4                         X.      FOURTH CAUSE OF ACTION
 5                                 Unfair Competition Law
                 (By Both Plaintiffs and the Usury Class against Defendants)
 6

 7         91.     Plaintiffs incorporate each and every allegation above.
 8         92.     Plaintiffs bring this claim on behalf of themselves and the Usury Class.
 9         93.     California’s Unfair Competition Law, Business and Professions Code
10   section 17200 et seq., defines unfair business competition to include “unlawful,
11   unfair, or fraudulent” acts or practices. An unlawful practice violates any established
12   state or federal law. An unfair practice, among other things, offends or violates a
13   legislatively declared policy. A fraudulent practice is likely to deceive reasonable
14   members of the public.
15         94.     The interest rates charged to members of the Usury Class, including
16   Plaintiffs, are unlawful because they violate California usury laws, including the
17   California Constitution, as discussed above.
18         95.     The interest rates charged to members of the Usury Class are unfair
19   because they violate California’s policy capping interest on non-registered financial
20   institutions at 10 percent.
21         96.     Through the above-mentioned acts and practices, Defendants have
22   unlawfully, unfairly, and fraudulently obtained and continue to obtain money from
23   Plaintiffs and the Usury Class in California.     Plaintiffs, the Usury Class, and the
24   general public have been injured and have lost money or property as a result of
25   Defendants’ unfair competition. Plaintiffs, therefore, seek restitution of these ill-
26   gotten gains on behalf of themselves and the Usury Class.
27         97.     Plaintiffs also request on their behalf, on behalf of the Usury Class, and
28   on behalf of the general public, an order enjoining Defendants from collecting
                                           25
                             CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 27 of 28



 1   interest and/or enjoining Defendants’ collection of interest above the limits set by
 2   the California Constitution. Without an injunction, Plaintiffs and the Usury Class
 3   will suffer irreparable harm in the form of excessive interest payments. The exact
 4   extent, nature, and amount of such injury is difficult to ascertain at this time.
 5   Plaintiffs have no plain, speedy, and adequate remedy at law.
 6         98.    The success of Plaintiffs in this action will result in the enforcement of
 7   important rights affecting the public interest by conferring a significant benefit upon
 8   the general public. Furthermore, private enforcement of these rights is necessary as
 9   no public agency has pursued enforcement. There is a financial burden incurred in
10   pursuing this action, and it would be against the interests of justice to require the
11   payment of attorneys’ fees from any recovery in this action.
12         99.    Plaintiffs and the Usury Class also seek a declaratory judgment that the
13   interest provisions of the FloFin notes are void and that Defendants were not entitled
14   to and should have to reimburse all interest paid on the notes. E.g. Epstein v. Frank,
15   125 Cal. App. 3d 111, 122, 177 Cal. Rptr. 831, 837 (Ct. App. 1981).
16                         XI.    REQUEST FOR JURY TRIAL
17         Plaintiffs hereby request a trial by jury.
18                               XII. PRAYER FOR RELIEF
19         Plaintiffs pray for judgment against Defendants, as follows:
20         1.     For compensatory damages according to proof;
21         2.     For enhanced damages, liquidated damages, and penalties as permitted
22                under federal law and California law;
23         3.     For restitution according to proof at trial;
24         4.     For an order enjoining Defendants from any further acts and practices
25                which violate the UCL;
26         5.     For declaratory relief finding that Defendants’ business practices
27                described in this Complaint violate the UCL and other California law;
28         6.     For pre-judgment interest;
                                          26
                            CLASS AND COLLECTIVE COMPLAINT
       Case 3:20-cv-03814-JCS Document 1 Filed 06/10/20 Page 28 of 28



 1         7.    For costs of suit;
 2         8.    For reasonable attorneys’ fees;
 3         9.    For treble and/or punitive damages as permitted by statute and/or as the
 4               Court deems just and appropriate;
 5         10.   For a declaration that all interest charged to Plaintiff and the Usury
 6               Class are void and owing; and
 7         11.   For such other and further relief as this Court may deem just and proper.
 8

 9   Respectfully submitted:                       NICHOLAS & TOMASEVIC, LLP
10   DATED: June 10, 2020                  By:      /s/ Alex Tomasevic
                                                   Craig M. Nicholas
11                                                 Alex Tomasevic
                                                   Shaun Markley
12                                                 225 Broadway, Floor 19
                                                   San Diego, California 92101
13                                                 Telephone: (619) 325-0492
                                                   Facsimile: (619) 325-0496
14                                                 Email: cnicholas@nicholaslaw.org
                                                   Email: atomasevic@nicholaslaw.org
15                                                 Email: smarkley@nicholaslaw.org
16                                                 Attorneys for Plaintiffs
17

18

19
20

21

22

23

24

25

26
27

28
                                         27
                           CLASS AND COLLECTIVE COMPLAINT
